Citation Nr: 0904562	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
traumatic arthritis of the left (minor) wrist, currently 
rated 20 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
atrophy of the thenar muscles of the left hand, currently 
rated 20 percent disabling. 

(The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for blood leakage into the right leg with resultant 
numbness and nerve damage, claimed to have resulted from VA 
medical treatment on July 30, 2001, is the subject of another 
appellate decision.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to 
December 1956.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted an increased, 20 percent, rating 
for service-connected atrophy of the thenar muscles of the 
left hand; and denied an increased rating for the Veteran's 
traumatic arthritis of the left wrist.  The Veteran continues 
to appeal for higher ratings for these disabilities. 


FINDINGS OF FACT

1.  The Veteran's left wrist does not manifest unfavorable 
ankylosis, or ankylosis in any other position, except the 
equivalent of favorable ankylosis.  

2.  The Veteran's atrophy of the thenar muscles of the left 
hand has not resulted in ankylosis of the digits of the hand.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010-5215 
(2008).

2.  The criteria for an evaluation in excess of 20 percent 
for atrophy of the thenar muscles of the left hand have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.56, 
4.73, Diagnostic Code 5399-5309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22. Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the appellant with notice in June 2007, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readdressed in a 
February 2008 Supplemental Statement of the Case, following 
the providing of notice.  The Veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained multiple examinations, in which the examiners 
apparently did not review the Veteran's claims file.  The 
duty to assist does not automatically require an examiner's 
review of the claims file.  Rather, review of the claims file 
is required in cases when such review is necessary to ensure 
a fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions.  See VAOPGCPREC 
20-95 (July 14, 1995); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In this case, an extensive history was taken from 
the Veteran.  The examination report adequately assesses the 
current clinical status of disability, and there is no 
dispute as to the credibility of the history reported by the 
Veteran.  As such, a claims folder review is not required in 
this case.  See Snuffer v. Gober, 10 Vet. App. 400, 404 
(1997).

Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  Consequently, the Board will address 
the merits of the Veteran's appeal.

II. Analysis

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabilities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  

Where, as here, the Veteran is appealing the rating for an 
already established service-connected condition, his present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran was assigned an initial evaluation of 10 percent, 
effective December 1963, for traumatic arthritis of the left 
wrist.  A March 1997 rating decision increased the Veteran's 
disability rating to 20 percent, effective August 1996.  The 
Veteran was also assigned an initial evaluation of 10 percent 
for atrophy of the thenar muscles of the left hand, effective 
January 1999.  

The Veteran contends that the severity of his conditions 
warrants higher evaluations.  He believes that each left 
wrist disability evaluation should be increased to 30 
percent.  An April 2004 rating decision increased the 
Veteran's evaluation for atrophy of the thenar muscle of the 
left hand to 20 percent.  The Veteran is right hand dominant, 
so his left hand is the minor extremity.  

The Veteran's traumatic arthritis of the left wrist is 
evaluated under 38 C.F.R. 4.71a, Diagnostic Code 5010-5214.  
The hyphenated diagnostic code in this case indicates that 
traumatic arthritis, under Diagnostic Code 5010, is the 
service-connected disorder and that ankylosis of the wrist, 
under Diagnostic Code 5214, is the residual condition.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated based on limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

For ankylosis of the wrist, a 20 degree rating is warranted 
for favorable ankylosis of the minor hand, in 20 to 30 
degrees dorsiflexion.  Any other position except favorable 
warrants 30 percent rating for the minor hand.  Unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation warrants a 40 percent rating for the minor 
hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  
Ankylosis means a "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(quoting from Stedman's Medical Dictionary 87 (25th ed. 
1990).  The Veteran is unable to employ Diagnostic Code 5214 
to reach a higher rating, as the record does not reflect that 
the Veteran has demonstrated functional impairment comparable 
to unfavorable ankylosis, or ankylosis in any other position 
except that comparable to favorable ankylosis.  All VA 
examinations have noted left wrist motion, nor has ankylosis 
been noted on X-ray evaluations of the left wrist.  
Therefore, the Veteran's current rating is appropriate.

In reaching the above determination, the Board has considered 
additional limitation of function due to factors such as pain 
and weakness per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The Board finds that, 
although there is evidence of functional loss, those 
manifestations are provided for within the 20 percent 
evaluation.  Accordingly, an increased evaluation on this 
basis is not warranted.

There is no other diagnostic code which could provide a 
higher rating for the Veteran's left wrist disability.

The Veteran's atrophy of the thenar muscles of the left hand, 
is rated under 38 C.F.R. § 4.73, Diagnostic Code 5309 (Muscle 
Group IX).  Muscle Group IX includes those muscles 
responsible for strong grasping movements and are 
supplemented by the intrinsic muscles in delicate 
manipulative movements.  Muscles listed as part of this group 
include the thenar eminence; the short flexor, the opponens 
and the abductor and adductor of the thumb; the short flexor, 
the opponens and the abductor of the little finger; the four 
lumbricales; and the four dorsal and three palmar interossei.  
A note to this code indicates that since the hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, 
joints, tendons, etc., injuries to Muscle Group IX should be 
rated on limitation of motion, with a minimum 10 percent 
rating.  

However, the Veteran is already rated above the maximum 
rating for limitation of motion of the wrist pursuant to 
Diagnostic Code 5215, and the record does not demonstrate 
that this disability has produced ankylosis in any of the 
fingers of the left hand so as to provide a basis for 
consideration of evaluations under any of the Diagnostic 
Codes pertaining to ankylosis of the fingers of the left 
hand.  See 38 C.F.R. § 4.71a, DiagnosticCodes 5216 through 
5224.  In this regard, none of the medical evidence shows 
that there is ankylosis present in any of the fingers of the 
left hand.  Consequently, a higher schedular evaluation for 
this disability is not warranted.

Finally, the evidence does not reflect that the Veteran's 
service-connected disabilities of the left wrist or hand has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The examiner who conducted the March 
2004 VA examination stated that the Veteran's left hand 
disability would not cause any interference with his 
employment.  Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted.


ORDER

An evaluation in excess of 20 percent for traumatic arthritis 
of the left wrist is denied.

An evaluation in excess of 20 percent for atrophy of the 
thenar muscles of the left hand is denied.



______________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


